IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

COMMONWEALTH OF PENNSYLVANIA,                 :   No. 876 MAL 2015
                                              :
                    Respondent                :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
                                              :   Order of the Superior Court at No. 3438
             v.                               :   EDA 2014 exited October 21, 2015,
                                              :   affirming the Order of the Bucks
                                              :   County Court of Common Pleas at No.
ROBERT RUSSELL BULI,                          :   CP-09-CR-0001294-1978 exited
                                              :   November 10, 2014
                    Petitioner                :


                                         ORDER


PER CURIAM                                           DECIDED: February 12, 2016

      AND NOW, this 12th day of February, 2016, the Petition for Allowance of Appeal

is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012).

As a result of the recent holding by that Court that Miller must be applied retroactively

by the States, see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the

Superior Court’s order is VACATED, and the case is REMANDED for further

proceedings consistent with Montgomery.

      To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. § 9545(b)(1)(iii).

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.